     Case: 1:17-cv-08292 Document #: 81 Filed: 07/09/19 Page 1 of 1 PageID #:959

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Quincy Bioscience, LLC
                                Plaintiff,
v.                                               Case No.: 1:17−cv−08292
                                                 Honorable Sharon Johnson Coleman
Ellishbooks, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 9, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Motion hearing
held on 7/9/2019. The defendant failed to appear or contact the court to request
accommodation for appearance. The defendants' unnoticed motion to continue [77], which
failed to articulate with specificity why a continuance was necessary, is denied. The
plaintiff's motion to compel the appellant to order portions of the transcript [74], having
been briefed by both parties, is granted. The transcript portions requested by the appellee
are directly relevant to the appellant's contention on appeal and are necessary for appellate
review of this Court's ruling. The plaintiff's oral motion for the entry of a final judgment
order is granted. The plaintiff is to submit a proposed final judgment order to this Court's
proposed order inbox. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
